Per Curiam.
Plaintiff issued a requisition in replevin which, with the summons and complaint in the appropriate action were served upon defendant by a marshal. The marshal’s return shows, and the testimony demonstrates, that the chattels mentioned in the requisition had been leased to a third party.
Under those circumstances defendant could not have been guilty of contempt of court for having “ wilfully disobeyed the writ of replevin * * * in that he failed to turn over [to the marshal] * * * the chattels therein described and enumerated.”
Order reversed, with ten dollars costs, and motion denied, with ten dollars costs.
All concur; present, Bijur, Levy and Churchill, JJ.